DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First clamping mechanism in claim 1.
Second clamping mechanism in claim 1.
Contents-cinching mechanism in claim 6.
Buckling mechanism in claim 8.
First clamping mechanism in claim 13.
Second clamping mechanism in claim 13.
Contents-cinching mechanism in claim 13.
Buckling mechanism in claim 16.

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “laterally connected” in claim 1, lines 12-15, is a relative term which renders the claim indefinite. The term “laterally connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally connected” requires. For examination purposes in claim 1, “laterally connected” will be interpreted as the component being connected to the side of the fabric sleeve. Claims 2-12 are also rejected by virtue of dependence on claim 1.
The term “laterally mounted” in claim 6, line 3, is a relative term which renders the claim indefinite. The term “laterally mounted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally mounted” requires. For examination purposes in claim 6, “laterally mounted” will be interpreted as the as the component being connected to the side of the fabric sleeve. Claims 7-8 are also rejected by virtue of dependence on claim 6.
The term “laterally mounted” in claim 11, line 3, is a relative term which renders the claim indefinite. The term “laterally mounted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally mounted” requires. For examination purposes “laterally mounted” will be interpreted as the component being connected to the side of the fabric sleeve. Claim 12 is also rejected by virtue of dependence on claim 11.
The term “laterally connected” in claim 13, lines 13-15, is a relative term which renders the claim indefinite. The term “laterally connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally connected” requires. For examination purposes “laterally connected” will be interpreted as the component being connected to the side of the fabric sleeve. Claims 14-19 are also rejected by virtue of dependence on claim 13.
The term “laterally mounted” in claim 13, lines 17-19, is a relative term which renders the claim indefinite. The term “laterally mounted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally mounted” requires. For examination purposes “laterally mounted” will be interpreted as the component being connected to the side of the fabric sleeve. Claims 14-19 are also rejected by virtue of dependence on claim 13.
The term “laterally mounted” in claim 19, line 3, is a relative term which renders the claim indefinite. The term “laterally mounted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that wherein the Merriam Webster© dictionary defines “laterally” as “of relating to the side”; in view of the disclosure, it is unclear to the examiner what the limitation “laterally mounted” requires. For examination purposes “laterally mounted” will be interpreted as the component being connected to the side of the fabric sleeve. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim 1, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1).

	Regarding Claim 1, Moore teaches a removable luggage storage accessory (10) comprising: 
	A fabric sleeve (14, wherein Moore teaches the use of nylon); a first clamping mechanism (36); 5a second clamping mechanism (36); at least one shoulder strap (18) comprising a first strap end and a second strap end (wherein the strap terminates at either end), the fabric sleeve (14) comprising a first open end (28) and a second open end (30); 10the first clamping mechanism (36) being mounted about the first open end (28); the second clamping mechanism (36) being mounted about the second open end (28). (Figs. 1-5; Col. 4, lines 42-52)

	Moore does not teach the first strap end being laterally connected to the fabric sleeve, adjacent to the first open end; or 15the second strap end being laterally connected to the fabric sleeve, adjacent to the second open end.

	Bradley et al. further teaches at least one shoulder strap (50 in Modified Figure 14a below) comprising a first strap end (51 in Modified Figure 14a below) and a second strap end (52 in Modified Figure 14a below); wherein the first strap end (51 in Modified Figure 14a below)  is laterally connected to the fabric sleeve (55 in Modified Figure 14a below), adjacent to the first open end (53 in Modified Figure 14a below); wherein 15the second strap (52 in Modified Figure 14a below) end is laterally connected to the fabric sleeve (55 in Modified Figure 14a below), adjacent to the second open end (54 in Modified Figure 14a below). (Figs. 14a – 14b; [0022], [0079])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, and provide for strap ends connected adjacent to opposing opening ends as taught by Bradley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for strap ends connected adjacent to opposing opening ends, in order for the strap to span the length of the luggage and assist the user in balancing the luggage accessory while it is being carried. 

[AltContent: rect]
    PNG
    media_image1.png
    473
    796
    media_image1.png
    Greyscale


Claims 2-8, and 13-16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1), and further in view of Miller et al. (US 6085695 A).
	Regarding Claim 2, Moore, modified above, teaches all of the elements of the invention described in claim 1 above except; the first clamping mechanism comprising a first casing, a first entrance opening, a first exit opening, and a first drawstring; the first casing being integrated into the fabric sleeve around the first open end; the first entrance opening being integrated into the first casing; the first exit opening being integrated into the first casing; and, the first drawstring traversing into the first entrance opening, through the first casing, and out of the first exit opening.

	Miller et al. further teaches the first clamping mechanism (20) comprising a first casing (60), a first entrance 20opening (61 in Modified Figure 3 below), a first exit opening (61 in Modified Figure 3 below), and a first drawstring (20); the first casing (60) being integrated into the sleeve (10) around the first open end (110); the first entrance opening (61 in Modified Figure 3 below),being integrated into the first casing (60); the first exit opening (62 in Modified Figure 3 below) being integrated into the first casing (60); and 25the first drawstring (20) traversing into the first entrance opening (61 in Modified Figure 3 below), through the first casing (60), and out of the first exit opening (62 in Modified Figure 3 below). (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and substitute the plurality of drawstring grommets for a casing as taught by Miller et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of grommets for a casing for the drawstring, in order to provide for a more durable and encapsulating channel for the drawstring to traverse.

    PNG
    media_image2.png
    394
    781
    media_image2.png
    Greyscale









	Regarding Claim 3, Moore, modified above, teaches all of the elements of the invention described in claim 2 above except; the first clamping mechanism further comprising a first stopper; the first stopper being externally positioned to the first casing; and, the first stopper being operatively coupled to the first drawstring, wherein the first stopper is used to shorten or lengthen a working length of the first drawstring.

	Miller et al. further teaches the first clamping mechanism (20) further comprising a first stopper (80); 30the first stopper (80) being externally positioned to the first casing (60); and, 12the first stopper (80) being operatively coupled to the first drawstring (20), wherein the first stopper (80) is used to shorten or lengthen a working length of the first drawstring (20). (Wherein Miller et al. teaches “… the cords 2 which, when drawn tight, encircle the leash L and draw open ends 11 and 13 of the pet bag 1 taught against the leash L to secure it in any location desired.”) (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a stopper on the drawstring as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a stopper for the drawstring, in order to provide the user with a convenient way of tightening the cinch around the opening.

	Regarding Claim 4, Moore, modified above, teaches all of the elements of the invention described in claim 1 above except; the second clamping mechanism comprising a second casing, a second entrance opening, a second exit opening, and a second drawstring; the second casing being integrated into the fabric sleeve around the second open end; the second entrance opening being integrated into the second casing; the second exit opening being integrated into the second casing; and, the second drawstring traversing into the second entrance opening, through the second casing, and out of the second exit opening.

	Miller et al. further teaches the second clamping mechanism (20) comprising a second casing (60), a second entrance 20opening (62 in Modified Figure 3 above), a second exit opening (62 in Modified Figure 3 above), and a second drawstring (20); the second casing (60) being integrated into the sleeve (10) around the second open end (110); the second entrance opening (62 in Modified Figure 3 above),being integrated into the second casing (60); the second exit opening (62 in Modified Figure 3 above) being integrated into the second casing (60); and 25the second drawstring (20) traversing into the second entrance opening (62 in Modified Figure 3 above), through the second casing (60), and out of the second exit opening (62 in Modified Figure 3 above). (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and substitute the plurality of drawstring grommets for a casing as taught by Miller et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of grommets for a casing for the drawstring, in order to provide for a more durable and encapsulating channel for the drawstring to traverse.

	Regarding Claim 5, Moore, modified above, teaches all of the elements of the invention described in claim 4 above except;  the second clamping mechanism further comprising a second stopper; the second stopper being externally positioned to the second casing; and, the second stopper being operatively coupled to the second drawstring, wherein the second stopper is used to shorten or lengthen a working length of the second drawstring.
	Miller et al. further teaches the second clamping mechanism (20) further comprising a second stopper (80); 30the second stopper (80) being externally positioned to the second casing (60); and, 12the second stopper (80) being operatively coupled to the second drawstring (20), wherein the second stopper (80) is used to shorten or lengthen a working length of the second drawstring (20). (Wherein Miller et al. teaches “… the cords 2 which, when drawn tight, encircle the leash L and draw open ends 11 and 13 of the pet bag 1 taught against the leash L to secure it in any location desired.”) (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a stopper on the drawstring as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a stopper for the drawstring, in order to provide the user with a convenient way of tightening the cinch around the opening.


	Regarding Claim 6, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; a contents-cinching mechanism; the contents-cinching mechanism being laterally mounted around the 25fabric sleeve; and, the contents-cinching mechanism being positioned adjacent to the second clamping mechanism, opposite to the second open end.
	Moore further teaches a contents-cinching mechanism (20); the contents-cinching mechanism (20) being laterally mounted around the 25fabric sleeve (14). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	Moore does not teach the contents-cinching mechanism being positioned adjacent to the second clamping mechanism.
	Miller et al. further teaches the contents-cinching mechanism (160) being positioned adjacent to the second clamping mechanism (60, wherein Figure 3 the content-cinching mechanism 160 is biased towards one open end), opposite to the second open end (60). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a content-cinching mechanism positioned adjacent a single side as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism positioned adjacent a single side in order to securely accommodate the dimensions of the object(s) being carried and reduce the load on the second clamping mechanism.

	Regarding Claim 7, Moore, modified above, teaches all of the elements of the invention described in claim 6 above except; the contents-cinching mechanism comprising a cinching casing, a cinching entrance opening, a cinching exit opening, and a cinching belt; 13the cinching casing being integrated into the fabric sleeve; the cinching entrance opening being integrated into the cinching casing; the cinching exit opening being integrated into the cinching casing; and, the cinching belt traversing into the cinching entrance opening, through 5the cinching casing, and out of the cinching exit opening.
	Wherein Moore teaches the use of a cinching belt (20) for use as a contents cinching-mechanism (20). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	Miller et al. further teaches the contents-cinching mechanism (160) comprising a cinching casing (160), a cinching entrance opening (161 in Modified Figure 3 above), a cinching exit opening (162 in Modified Figure 3 above), and a cinching cord (20); 13the cinching casing being integrated into the fabric sleeve (10); the cinching entrance opening (161 in Modified Figure 3 above) being integrated into the cinching casing (160); the cinching exit opening (162 in Modified Figure 3 above) being integrated into the cinching casing (160); and, the cinching cord (20) traversing into the cinching entrance opening (161 in Modified Figure 3 above), through 5the cinching casing (160), and out of the cinching exit opening (162 in Modified Figure 3 above). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a content-cinching casing integrated into the fabric sleeve as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content-cinching casing integrated into the fabric sleeve in order to provide for a secure and consistent channel for the content-cinching belt to traverse when securing contents within the luggage storage accessory.

	Regarding Claim 8, Moore, modified above, teaches all of the elements of the invention described in claim 7 above except; the contents-cinching mechanism further comprising a buckling mechanism; 10the buckling mechanism being externally positioned to the cinching casing; and, the buckling mechanism being operatively coupled to the cinching belt, wherein the buckling mechanism is used to shorten or lengthen a working length of the cinching belt.
	Wherein Moore further teaches a contents-cinching mechanism comprising a cinching belt (20) and a buckling mechanism (58), wherein the buckling mechanism (58) being operatively coupled to the cinching belt (20), and wherein the buckling mechanism (58) is used to shorten or lengthen a working length of the cinching belt (20). (Wherein Moore teaches a plurality of holes 60 to be used in combination with the buckling mechanism 58 to shorten or lengthen a working length of the cinching belt 20). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	Moore does not teach a contents-cinching mechanism comprising a cinching casing.
	Miller et al. further teaches a contents-cinching mechanism (20) comprising a cinching casing (160). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a content-cinching casing integrated into the fabric sleeve as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content-cinching casing integrated into the fabric sleeve in order to provide for a secure and consistent channel for the content-cinching belt to traverse when securing contents within the luggage storage accessory.

	Regarding Claim 13, Moore teaches a removable luggage storage accessory (10) comprising: 
	A fabric sleeve (14, wherein Moore teaches the use of nylon); a first clamping mechanism (36); 5a second clamping mechanism (36); at least one shoulder strap (18), and a content cinching mechanism; the fabric sleeve (14) comprising a first open end (28) and a second open end (30); the shoulder strap (18) comprising a first strap end and a second strap end (wherein the strap terminates at either end), 10the first clamping mechanism (36) being mounted about the first open end (28); the second clamping mechanism (36) being mounted about the second open end (28) (Figs. 1-5; Col. 4, lines 42-52)

	Moore does not teach the first strap end being laterally connected to the fabric sleeve, adjacent to the first open end; or 15the second strap end being laterally connected to the fabric sleeve, adjacent to the second open end; or the contents cinching mechanism being positioned adjacent to the second clamping mechanism, opposite the second open end.

	Regarding the shoulder strap, Bradley et al. further teaches at least one shoulder strap (50 in Modified Figure 14a above) comprising a first strap end (51 in Modified Figure 14a above) and a second strap end (52 in Modified Figure 14a above); wherein the first strap end (51 in Modified Figure 14a above)  is laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the first open end (53 in Modified Figure 14a above); wherein 15the second strap (52 in Modified Figure 14a above) end is laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the second open end (54 in Modified Figure 14a above). (Figs. 14a – 14b; [0022], [0079])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, and provide for strap ends connected adjacent to opposing opening ends as taught by Bradley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for strap ends connected adjacent to opposing opening ends, in order for the strap to span the length of the luggage and assist the user in balancing the luggage accessory while it is being carried.

	Regarding the positioning of the contents cinching mechanism, Miller et al. further teaches the contents-cinching mechanism (160) being positioned adjacent to the second clamping mechanism (60, wherein Figure 3 the content-cinching mechanism 160 is biased towards one open end), opposite to the second open end (60). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a content-cinching mechanism positioned adjacent a single side as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism positioned adjacent a single side in order to securely accommodate the dimensions of the object(s) being carried and reduce the load on the second clamping mechanism.

	Regarding Claim 14, Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; the first clamping mechanism comprising a first casing, a first entrance opening, a first exit opening, a first drawstring, and a first stopper; the first casing being integrated into the fabric sleeve around the first open end; the first entrance opening being integrated into the first casing; the first exit opening being integrated into the first casing; the first drawstring traversing into the first entrance opening, through the first casing, and out of the first exit opening; the first stopper being externally positioned to the first casing; and, the first stopper being operatively coupled to the first drawstring, wherein the first stopper is used to shorten or lengthen a working length of the first drawstring.
	Miller et al. further teaches the first clamping mechanism (20) comprising a first casing (60), a first entrance 20opening (161 in Modified Figure 3 above), a first exit opening (161 in Modified Figure 3 above), a first drawstring (20), and a first stopper; the first casing (60) being integrated into the sleeve (10) around the first open end (110); the first entrance opening (161 in Modified Figure 3 above),being integrated into the first casing (60); the first exit opening (162 in Modified Figure 3 above) being integrated into the first casing (60); and 25the first drawstring (20) traversing into the first entrance opening (161 in Modified Figure 3 above), through the first casing (60), and out of the first exit opening (162 in Modified Figure 3 above); the first stopper (80) being externally positioned to the first casing (60); and, 12the first stopper (80) being operatively coupled to the first drawstring (20), wherein the first stopper (80) is used to shorten or lengthen a working length of the first drawstring (20). (Wherein Miller et al. teaches “… the cords 2 which, when drawn tight, encircle the leash L and draw open ends 11 and 13 of the pet bag 1 taught against the leash L to secure it in any location desired.”) (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and substitute the plurality of drawstring grommets for a casing as taught by Miller et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of grommets for a casing for the drawstring, in order to provide for a more durable and encapsulating channel for the drawstring to traverse.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art to take the removable luggage storage accessory as taught by Moore, modified above, and include a stopper for the drawstring as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a stopper for the drawstring, in order to provide the user with a convenient way of tightening the cinch around the opening.

	Regarding Claim 15, Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; the second clamping mechanism comprising a second casing, a second entrance opening, a second exit opening, a second drawstring, and a second stopper; the second casing being integrated into the fabric sleeve around the second open end; the second entrance opening being integrated into the second casing; the second exit opening being integrated into the second casing; the second drawstring traversing into the second entrance opening, through the second casing, and out of the second exit opening; the second stopper being externally positioned to the second casing; and, the second stopper being operatively coupled to the second drawstring, wherein the second stopper is used to shorten or lengthen a working length of the second drawstring.
	Miller et al. further teaches the second clamping mechanism (20) comprising a second casing (60), a second entrance 20opening (162 in Modified Figure 3 above), a second exit opening (162 in Modified Figure 3 above), a second drawstring (20), and a second stopper; the second casing (60) being integrated into the sleeve (10) around the second open end (110); the second entrance opening (162 in Modified Figure 3 above),being integrated into the second casing (60); the second exit opening (162 in Modified Figure 3 above) being integrated into the second casing (60); and 25the second drawstring (20) traversing into the second entrance opening (162 in Modified Figure 3 above), through the second casing (60), and out of the second exit opening (162 in Modified Figure 3 above); the second stopper (80) being externally positioned to the second casing (60); and, 12the second stopper (80) being operatively coupled to the second drawstring (20), wherein the second stopper (80) is used to shorten or lengthen a working length of the second drawstring (20). (Wherein Miller et al. teaches “… the cords 2 which, when drawn tight, encircle the leash L and draw open ends 11 and 13 of the pet bag 1 taught against the leash L to secure it in any location desired.”) (Figs. 2-3; Col. 3, lines 38-46; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and substitute the plurality of drawstring grommets for a casing as taught by Miller et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of grommets for a casing for the drawstring, in order to provide for a more durable and encapsulating channel for the drawstring to traverse.
	Additionally, it would have been prima facie obvious for a person having ordinary skill in the art to take the removable luggage storage accessory as taught by Moore, modified above, and include a stopper for the drawstring as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a stopper for the drawstring, in order to provide the user with a convenient way of tightening the cinch around the opening.

	Regarding Claim 16, Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; the contents-cinching mechanism comprising a cinching casing, a cinching entrance opening, a cinching exit opening, a cinching belt, and a buckling mechanism; the cinching casing being integrated into the fabric sleeve; 25the cinching entrance opening being integrated into the cinching casing; the cinching exit opening being integrated into the cinching casing; the cinching belt traversing into the cinching entrance opening, through the cinching casing, and out of the cinching exit opening; the buckling mechanism being externally positioned to the cinching 30casing; and, 16the buckling mechanism being operatively coupled to the cinching belt, wherein the buckling mechanism is used to shorten or lengthen a working length of the cinching belt.
	Moore further teaches the use of a cinching belt (20), and a buckling mechanism (58) for use as a contents cinching-mechanism (20); and, 16the buckling mechanism (58) being operatively coupled to the cinching belt (20), and wherein the buckling mechanism (58) is used to shorten or lengthen a working length of the cinching belt (20). (Wherein Moore teaches a plurality of holes 60 to be used in combination with the buckling mechanism 58 to shorten or lengthen a working length of the cinching belt 20). (Figs. 1, 3, 5; Col. 5, lines 26-35)

	Moore does not teach the contents-cinching mechanism comprising a cinching casing, a cinching entrance opening, or a cinching exit opening; the cinching casing being integrated into the fabric sleeve; 25the cinching entrance opening being integrated into the cinching casing; the cinching exit opening being integrated into the cinching casing; the cinching mechanism traversing into the cinching entrance opening, through the cinching casing, and out of the cinching exit opening.

	Miller et al. further teaches the contents-cinching mechanism (160) comprising a cinching casing (160), a cinching entrance opening (161 in Modified Figure 3 above), a cinching exit opening (162 in Modified Figure 3 above), and a cinching mechanism (20); 13the cinching casing being integrated into the fabric sleeve (10); the cinching entrance opening (161 in Modified Figure 3 above) being integrated into the cinching casing (160); the cinching exit opening (162 in Modified Figure 3 above) being integrated into the cinching casing (160); and, the cinching mechanism (20) traversing into the cinching entrance opening (161 in Modified Figure 3 above), through 5the cinching casing (160), and out of the cinching exit opening (162 in Modified Figure 3 above). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for a content-cinching casing integrated into the fabric sleeve as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content-cinching casing integrated into the fabric sleeve in order to provide for a secure and consistent channel for the content-cinching belt to traverse when securing contents within the luggage storage accessory.

Claims 9-10, so far as they are definite,  are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1), and further in view of and further in view of Stewart (US 5692660 A).

	Regarding Claim 9, Moore, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the fabric sleeve is made of a mesh fabric.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of mesh fabric (12). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for the fabric sleeve to be comprised of mesh as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of a mesh material in order to enable the contents to be visible to the user, in addition to the lining being breathable for objects that would benefit from a mesh liner.

	Regarding Claim 10, Moore, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the 20fabric sleeve is made of a multi-layered fabric.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of multilayered fabric (comprising both mesh bag 12 and waterproof bag 20 as seen in Figs. 3-6). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for the fabric sleeve to be comprised multi-layered fabric as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of multi-layered fabric in order to provide a sturdier protective layer with benefits such as waterproofing for the contents within the sleeve.

Claims 11-12, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1), and further in view of Collier et al. (US 20050092803 A1).

	Regarding Claim 11, Moore, modified above, teaches all of the elements of the invention described in claim 1 above except; at least one strap restraint; and, at least one strap restraint being laterally mounted to the fabric sleeve.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Collier et al. further teaches at least one strap restraint (52) being laterally mounted to luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

	Regarding Claim 12, Moore, modified above, teaches all of the elements of the invention described in claim 11 above except; the at least one shoulder strap being operatively coupled to the at least one strap restraint, wherein the at least one strap restraint is used to secure the at least one shoulder strap against the fabric sleeve.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Collier et al. further teaches at least one shoulder strap (42) being operatively coupled to the at least one strap restraint (52), wherein the at least one strap restraint (52) is used to secure the at least one shoulder strap (42) against the luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

Claims 17-18, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1), further in view of Miller et al. (US 6085695 A), and further in view of and further in view of Stewart (US 5692660 A).

	Regarding Claim 17,  Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; wherein the fabric sleeve is made of a mesh fabric.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of mesh fabric (12). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for the fabric sleeve to be comprised of mesh as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of a mesh material in order to enable the contents to be visible to the user, in addition to the lining being breathable for objects that would benefit from a mesh liner.

	Regarding Claim 18, Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; wherein the fabric sleeve is made of a multi-layered fabric.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of multilayered fabric (comprising both mesh bag 12 and waterproof bag 20 as seen in Figs. 3-6). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide for the fabric sleeve to be comprised multi-layered fabric as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of multi-layered fabric in order to provide a sturdier protective layer with benefits such as waterproofing for the contents within the sleeve.

Claim 19, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5590775 A), in view of Bradley et al. (US 20180235335 A1), and further in view of Collier et al. (US 20050092803 A1).
	Regarding Claim 19, Moore, modified above, teaches all of the elements of the invention described in claim 13 above except; at least one strap restraint; at least one strap restraint being laterally mounted to the fabric sleeve; and, 15the at least one shoulder strap being operatively coupled to the at least one strap restraint, wherein the at least one strap restraint is used to secure the at least one shoulder strap against the fabric sleeve.
	Wherein Moore teaches a fabric (wherein Moore teaches nylon) sleeve (14). (Figs. 1-7; Col. 4, lines 42-47)
	Collier et al. further teaches at least one strap restraint (52) being laterally mounted to luggage (20); and, the at least one shoulder strap (42) being operatively coupled to the at least one strap restraint (52), wherein the at least one strap restraint (52) is used to secure the at least one shoulder strap (42) against the luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

IN AN ALTERNATE REJECTION: 

Claims 1-5, so far as they are definite,  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170265612 A1), in view of Bradley et al. (US 20180235335 A1).

	Regarding Claim 1, Wu teaches a removable luggage storage accessory (Figs. 7-10) comprising: 
A fabric sleeve (111); a first clamping mechanism (107); 5a second clamping mechanism (108); at least one shoulder strap (wherein Wu anticipates the use of shoulder straps, “In another embodiment, there are one or more shoulder straps as well”). (Figs. 7-10; [0009], [0031] – [0032])
The fabric sleeve (11) comprising a first open end (101) and a second open end (103); 10the first clamping mechanism (107) being mounted about the first open end (101); the second clamping mechanism (108) being mounted about the second open end (103). (Figs. 7-10; [0031] – [0032])

	Wu does not teach the at least one shoulder strap comprising a first strap end and a second strap end; or the first strap end being laterally connected to the fabric sleeve, adjacent to the first open end; or 15the second strap end being laterally connected to the fabric sleeve, adjacent to the second open end.
	Bradley et al. further teaches at least one shoulder strap (50 in Modified Figure 14a above) comprising a first strap end (51 in Modified Figure 14a above) and a second strap end (52 in Modified Figure 14a above); wherein the first strap end (51 in Modified Figure 14a above)  is laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the first open end (53 in Modified Figure 14a above); wherein 15the second strap (52 in Modified Figure 14a above) end is laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the second open end (54 in Modified Figure 14a above). (Figs. 14a – 14b; [0022], [0079])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Moore, and provide for strap ends connected adjacent to opposing opening ends as taught by Bradley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for strap ends connected adjacent to opposing opening ends, in order for the strap to span the length of the luggage and assist the user in balancing the luggage accessory while it is being carried.

	Regarding Claim 2, Wu further teaches the first clamping mechanism (107) comprising a first casing (10 in Modified Figure 10 below) , a first entrance 20opening (11 in Modified Figure 10 below), a first exit opening (12 in Modified Figure 10 below), and a first drawstring (107); the first casing (10 in Modified Figure 10 below) being integrated into the fabric sleeve (111) around the first open end (101); the first entrance opening (11 in Modified Figure 10 below),being integrated into the first casing (10 in Modified Figure 10 below); the first exit opening (12 in Modified Figure 10 below) being integrated into the first casing (10 in Modified Figure 10 below); and 25the first drawstring (107) traversing into the first entrance opening (11 in Modified Figure 10 below), through the first casing (10 in Modified Figure 10 below), and out of the first exit opening (12 in Modified Figure 10 below). (Figs. 7-10; [0031] – [0032])

    PNG
    media_image3.png
    590
    662
    media_image3.png
    Greyscale

	Regarding Claim 3, Wu further teaches the first clamping mechanism (107) further comprising a first stopper (13 in Modified Figure 10 above); 30the first stopper (13 in Modified Figure 10 above) being externally positioned to the first casing (10 in Modified Figure 10 above); and, 12the first stopper (13 in Modified Figure 10 above) being operatively coupled to the first drawstring (107), wherein the first stopper (13 in Modified Figure 10 above) is used to shorten or lengthen a working length of the first drawstring (107). (Wherein Wu teaches “drawstrings 107 and 108 can be cinched or pulled tight to close the ends of the bag.”) (Figs. 7-10; [0031] – [0032])

	Regarding Claim 4, Wu further teaches the second clamping mechanism (108) comprising a second casing (20 in Modified Figure 7 below), a second entrance opening (21 in Modified Figure 7 below), a second exit opening (22 in Modified Figure 7 below), and a second drawstring (108); the second casing (20 in Modified Figure 7 below) being integrated into the fabric sleeve (111) around the second open end (103); 10the second entrance opening (21 in Modified Figure 7 below) being integrated into the second casing (20 in Modified Figure 7 below); the second exit opening (22 in Modified Figure 7 below) being integrated into the second casing (20 in Modified Figure 7 below); and, the second drawstring (108) traversing into the second entrance opening (21 in Modified Figure 7 below), through the second casing (20 in Modified Figure 7 below), and out of the second exit opening (22 in Modified Figure 7 below). (Figs. 7-10; [0031] – [0032])


    PNG
    media_image4.png
    419
    656
    media_image4.png
    Greyscale








	

Regarding Claim 5, Wu further teaches the second clamping mechanism (108) further comprising a second stopper (23 in Modified Figure 7 above); the second stopper (23 in Modified Figure 7 above) being externally positioned to the second casing (20 in Modified Figure 7 above); and, the second stopper (23 in Modified Figure 7 above) being operatively coupled to the second drawstring (108), wherein the second stopper (23 in Modified Figure 7 above) is used to shorten or lengthen a working length of the 20second drawstring (108). (Wherein Wu teaches “drawstrings 107 and 108 can be cinched or pulled tight to close the ends of the bag.”) (Figs. 7-10; [0031] – [0032])

Claims 6, and 13-15, so far as they are definite,  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170265612 A1), in view of Bradley et al. (US 20180235335 A1), and further in view of Miller et al. (US 6085695 A).

	Regarding Claim 6, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; a contents-cinching mechanism; the contents-cinching mechanism being laterally mounted around the 25fabric sleeve; and, the contents-cinching mechanism being positioned adjacent to the second clamping mechanism, opposite to the second open end.
	Miller et al. further teaches a contents-cinching mechanism (160); the contents-cinching mechanism (160) being laterally mounted around the 25fabric sleeve (10); and, the contents-cinching mechanism (160) being positioned adjacent to the second clamping mechanism (60, wherein Figure 3 the content-cinching mechanism 160 is biased towards one open end), opposite to the second open end (60). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for a content-cinching mechanism as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism in order to provide for a means to further secure the contents placed within the storage accessory.

	Regarding Claim 13, A removable luggage storage accessory (Figs. 7-10) comprising: 
A fabric sleeve (111); a first clamping mechanism (107); 5a second clamping mechanism (108); at least one shoulder strap (wherein Wu anticipates the use of shoulder straps, “In another embodiment, there are one or more shoulder straps as well”). (Figs. 7-10; [0009], [0031] – [0032])
The fabric sleeve (11) comprising a first open end (101) and a second open end (103); 10the first clamping mechanism (107) being mounted about the first open end (101); the second clamping mechanism (108) being mounted about the second open end (103). (Figs. 7-10; [0031] – [0032])

	Wu does not teach the at least one shoulder strap comprising a first strap end and a second strap end; or the first strap end being laterally connected to the fabric sleeve, adjacent to the first open end; or 15the second strap end being laterally connected to the fabric sleeve, adjacent to the second open end; or a the contents-cinching mechanism being laterally mounted around the fabric sleeve; and, the contents-cinching mechanism being positioned adjacent to the second clamping mechanism, opposite to the second open end.

	Regarding the shoulder strap, Bradley et al. further teaches at least one shoulder strap (50 in Modified Figure 14a above) comprising a first strap end (51 in Modified Figure 14a above) and a second strap end (52 in Modified Figure 14a above); or the first strap end (51 in Modified Figure 14a above)  being laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the first open end (53 in Modified Figure 14a above); or 15the second strap (52 in Modified Figure 14a above)  end being laterally connected to the fabric sleeve (55 in Modified Figure 14a above), adjacent to the second open end (54 in Modified Figure 14a above). (Figs. 14a – 14b; [0022], [0079])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, and provide for strap ends connected adjacent to opposing opening ends as taught by Bradley et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for strap ends connected adjacent to opposing opening ends, in order for the strap to span the length of the luggage and assist the user in balancing the luggage accessory while it is being carried.

	Regarding the contents-cinching mechanism, Miller et al. further teaches a contents-cinching mechanism (160); the contents-cinching mechanism (160) being laterally mounted around the 25fabric sleeve (10); and, the contents-cinching mechanism (160) being positioned adjacent to the second clamping mechanism (60, wherein Figure 3 the content-cinching mechanism 160 is biased towards one open end), opposite to the second open end (60). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for a content-cinching mechanism as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism in order to provide for a means to further secure the contents placed within the storage accessory.

	Regarding Claim 14, Wu further teaches the first clamping mechanism (107) comprising a first casing (10 in Modified Figure 10 above) , a first entrance 20opening (11 in Modified Figure 10 above), a first exit opening (12 in Modified Figure 10 above), a first drawstring (107), and a first stopper (13 in Modified Figure 10 above); the first casing (10 in Modified Figure 10 above) being integrated into the fabric sleeve (111) around the first open end (101); the first entrance opening (11 in Modified Figure 10 above),being integrated into the first casing (10 in Modified Figure 10 above); the first exit opening (12 in Modified Figure 10 above) being integrated into the first casing (10 in Modified Figure 10 above); and 25the first drawstring (107) traversing into the first entrance opening (11 in Modified Figure 10 above), through the first casing (10 in Modified Figure 10 above), and out of the first exit opening (12 in Modified Figure 10 above), the first stopper (13 in Modified Figure 10 above) being externally positioned to the first casing (10 in Modified Figure 10 above); and, 12the first stopper (13 in Modified Figure 10 above) being operatively coupled to the first drawstring (107), wherein the first stopper (13 in Modified Figure 10 above) is used to shorten or lengthen a working length of the first drawstring (107). (Wherein Wu teaches “drawstrings 107 and 108 can be cinched or pulled tight to close the ends of the bag.”) (Figs. 7-10; [0031] – [0032])

	Regarding Claim 15, Wu further teaches the second clamping mechanism (108) comprising a second casing (20 in Modified Figure 7 above), a second entrance opening (21 in Modified Figure 7 above), a second exit opening (22 in Modified Figure 7 above), a second drawstring (108), and a second stopper (23 in Modified Figure 7 above); the second casing (20 in Modified Figure 7 above) being integrated into the fabric sleeve (111) around the second open end (103); 10the second entrance opening (21 in Modified Figure 7 above) being integrated into the second casing (20 in Modified Figure 7 above); the second exit opening (22 in Modified Figure 7 above) being integrated into the second casing (20 in Modified Figure 7 above); and, the second drawstring (108) traversing into the second entrance opening (21 in Modified Figure 7 above), through the second casing (20 in Modified Figure 7 above), and out of the second exit opening (22 in Modified Figure 7 above), the second stopper (23 in Modified Figure 7 above) being externally positioned to the second casing (20 in Modified Figure 7 above); and, the second stopper (23 in Modified Figure 7 above) being operatively coupled to the second drawstring (108), wherein the second stopper (23 in Modified Figure 7 above) is used to shorten or lengthen a working length of the 20second drawstring (108). (Wherein Wu teaches “drawstrings 107 and 108 can be cinched or pulled tight to close the ends of the bag.”) (Figs. 7-10; [0031] – [0032])

Claims 7-8 and 16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170265612 A1), in view of Bradley et al. (US 20180235335 A1), further in view of Miller et al. (US 6085695 A), and further in view of Moore (US 5590775 A).

	Regarding Claim 7, Wu, modified above, teaches all of the elements of the invention described in claim 6 above except; the contents-cinching mechanism comprising a cinching casing, a cinching entrance opening, a cinching exit opening, and a cinching belt; 13the cinching casing being integrated into the fabric sleeve; the cinching entrance opening being integrated into the cinching casing; the cinching exit opening being integrated into the cinching casing; and, the cinching belt traversing into the cinching entrance opening, through 5the cinching casing, and out of the cinching exit opening.
	Miller et al. further teaches the contents-cinching mechanism (160) comprising a cinching casing (160), a cinching entrance opening (161 in Modified Figure 3 above), a cinching exit opening (62 in Modified Figure 3 above), and a cinching cord (20); 13the cinching casing being integrated into the fabric sleeve (10); the cinching entrance opening (61 in Modified Figure 3 above) being integrated into the cinching casing (160); the cinching exit opening (162 in Modified Figure 3 above) being integrated into the cinching casing (160); and, the cinching cord (20) traversing into the cinching entrance opening (161 in Modified Figure 3 above), through 5the cinching casing (160), and out of the cinching exit opening (162 in Modified Figure 3 above). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for a content-cinching mechanism as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism in order to provide for a means to further secure the contents placed within the storage accessory.

	Wu, modified above, does not teach a cinching belt.
	Moore further teaches the use of a cinching belt (20) for use as a contents cinching-mechanism (20). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and substitute the content-cinching cord for a belt as taught by Moore. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a contents-cinching cord for a belt, in order to provide more surface area for cinching the contents within the storage accessory. 

	Regarding Claim 8, Wu, modified above, teaches all of the elements of the invention described in claim 7 above except; the contents-cinching mechanism further comprising a buckling mechanism; 10the buckling mechanism being externally positioned to the cinching casing; and, the buckling mechanism being operatively coupled to the cinching belt, wherein the buckling mechanism is used to shorten or lengthen a working length of the cinching belt.
	Wherein Miller et al. teaches a contents-cinching mechanism (20) comprising a cinching casing (160).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for a content-cinching mechanism as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism in order to provide for a means to further secure the contents placed within the storage accessory.
	Moore further teaches a contents-cinching mechanism comprising a cinching belt (20) and a buckling mechanism (58), wherein the buckling mechanism (58) being operatively coupled to the cinching belt (20), and wherein the buckling mechanism (58) is used to shorten or lengthen a working length of the cinching belt (20). (Wherein Moore teaches a plurality of holes 60 to be used in combination with the buckling mechanism 58 to shorten or lengthen a working length of the cinching belt 20). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and substitute the content-cinching cord for a belt and buckle as taught by Moore. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a contents-cinching cord for a belt and buckle, in order to provide more surface area for cinching the contents within the storage accessory. 

	Regarding Claim 16, Wu, modified above, teaches all of the elements of the invention described in claim 13 above except; the contents-cinching mechanism comprising a cinching casing, a cinching entrance opening, a cinching exit opening, a cinching belt, and a buckling mechanism; the cinching casing being integrated into the fabric sleeve; 25the cinching entrance opening being integrated into the cinching casing; the cinching exit opening being integrated into the cinching casing; the cinching belt traversing into the cinching entrance opening, through the cinching casing, and out of the cinching exit opening; the buckling mechanism being externally positioned to the cinching 30casing; and, 16the buckling mechanism being operatively coupled to the cinching belt, wherein the buckling mechanism is used to shorten or lengthen a working length of the cinching belt.
	Miller et al. further teaches the contents-cinching mechanism (160) comprising a cinching casing (160), a cinching entrance opening (61 in Modified Figure 3 above), a cinching exit opening (62 in Modified Figure 3 above), and a cinching cord (20); 13the cinching casing being integrated into the fabric sleeve (10); the cinching entrance opening (61 in Modified Figure 3 above) being integrated into the cinching casing (160); the cinching exit opening (62 in Modified Figure 3 above) being integrated into the cinching casing (160); and, the cinching cord (20) traversing into the cinching entrance opening (61 in Modified Figure 3 above), through 5the cinching casing (160), and out of the cinching exit opening (62 in Modified Figure 3 above). (Fig. 3; Col. 4, lines 4-19)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for a content-cinching mechanism as taught by Miller et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a content cinching mechanism in order to provide for a means to further secure the contents placed within the storage accessory.

	Wu, modified above, does not teach a cinching belt comprising a buckling mechanism; and, 16the buckling mechanism being operatively coupled to the cinching belt, wherein the buckling mechanism is used to shorten or lengthen a working length of the cinching belt.
	Moore further teaches the use of a cinching belt (20), and a buckling mechanism (58) for use as a contents cinching-mechanism (20); and, 16the buckling mechanism (58) being operatively coupled to the cinching belt (20), and wherein the buckling mechanism (58) is used to shorten or lengthen a working length of the cinching belt (20). (Wherein Moore teaches a plurality of holes 60 to be used in combination with the buckling mechanism 58 to shorten or lengthen a working length of the cinching belt 20). (Figs. 1, 3, 5; Col. 5, lines 26-35)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and substitute the content-cinching cord for a belt and buckle as taught by Moore. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a contents-cinching cord for a belt and buckle, in order to provide more surface area for cinching the contents within the storage accessory. 

Claims 9-10 and 17-18, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170265612 A1), in view of Bradley et al. (US 20180235335 A1), and further in view of Stewart (US 5692660 A).

	Regarding Claim 9, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the fabric sleeve is made of a mesh fabric.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of mesh fabric (12). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for the fabric sleeve to be comprised of mesh as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of a mesh material in order to enable the contents to be visible to the user, in addition to the lining being breathable for objects that would benefit from a mesh liner.

	Regarding Claim 10, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the 20fabric sleeve is made of a multi-layered fabric.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of multilayered fabric (comprising both mesh bag 12 and waterproof bag 20 as seen in Figs. 3-6). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for the fabric sleeve to be comprised multi-layered fabric as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of multi-layered fabric in order to provide a sturdier protective layer with benefits such as waterproofing for the contents within the sleeve.

	Regarding Claim 17, Wu, modified above, teaches all of the elements of the invention described in claim 13 above except; wherein the fabric sleeve is made of a mesh fabric.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of mesh fabric (12). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for the fabric sleeve to be comprised of mesh as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of a mesh material in order to enable the contents to be visible to the user, in addition to the lining being breathable for objects that would benefit from a mesh liner.

	Regarding Claim 18, Wu, modified above, teaches all of the elements of the invention described in claim 13 above except;  wherein the fabric sleeve is made of a multi-layered fabric.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Stewart further teaches wherein a fabric sleeve (10) may be comprised of multilayered fabric (comprising both mesh bag 12 and waterproof bag 20 as seen in Figs. 3-6). (Wherein Stewart teaches “The bags are preferably constructed from collapsible fabric material, and bag 12 is preferably constructed from material which is water-resistant, and bag 20 is preferably constructed from a mesh material for reasons which will become evident below.”) (Figs. 1-6; Col. 3, lines 35-51; Col. 5, lines 3-20; Col. 6, lines 45-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide for the fabric sleeve to be comprised multi-layered fabric as taught by Stewart. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a fabric sleeve to be comprised of multi-layered fabric in order to provide a sturdier protective layer with benefits such as waterproofing for the contents within the sleeve.

Claims 11-12 and 19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20170265612 A1), in view of Bradley et al. (US 20180235335 A1), and further in view of Collier et al. (US 20050092803 A1).

	Regarding Claim 11, Wu, modified above, teaches all of the elements of the invention described in claim 1 above except; at least one strap restraint; and, at least one strap restraint being laterally mounted to the fabric sleeve.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Collier et al. further teaches at least one strap restraint (52) being laterally mounted to luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

	Regarding Claim 12, Wu, modified above, teaches all of the elements of the invention described in claim 11 above except; the at least one shoulder strap being operatively coupled to the at least one strap restraint, wherein the at least one strap restraint is used to secure the at least one shoulder strap against the fabric sleeve.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Collier et al. further teaches at least one shoulder strap (42) being operatively coupled to the at least one strap restraint (52), wherein the at least one strap restraint (52) is used to secure the at least one shoulder strap (42) against the luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

	Regarding Claim 19, Wu, modified above, teaches all of the elements of the invention described in claim 13 above except; at least one strap restraint; at least one strap restraint being laterally mounted to the fabric sleeve; and, 15the at least one shoulder strap being operatively coupled to the at least one strap restraint, wherein the at least one strap restraint is used to secure the at least one shoulder strap against the fabric sleeve.
	Wherein Wu teaches a fabric sleeve (111). (Figs. 7-10)
	Collier et al. further teaches at least one strap restraint (52) being laterally mounted to luggage (20); and, the at least one shoulder strap (42) being operatively coupled to the at least one strap restraint (52), wherein the at least one strap restraint (52) is used to secure the at least one shoulder strap (42) against the luggage (20). (Fig 2. [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the removable luggage storage accessory as taught by Wu, modified above, and provide a strap restraint as taught by Collier et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a strap restraint in order to keep the strap within proximity of the luggage accessory, thereby granting the user more leverage while maneuvering the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Meyer et al.(US 7344308 B2), teaches a towel sleeve with opposed drawstring openings and a contents-cinching drawstring contained within a casing.
Riemer (US 6126054 A), teaches a double opening bag.
Jackson (US 6186662 B1), teaches a mesh bag with a drawstring opening.
Zimmerman (US 20120241463 A1), teaches a fabric sleeve with a drawstring for dispensing garments.
McCabe (US D636597 S), teaches a camera raincoat with opposed drawstring openings.
Childs (US 7926702 B2), teaches a re-usable gift wrap system.
Ott, JR. et al. (US 20070240896), teaches a protective sleeve for elongate members.
Aesch (US 6774296 B2), teaches a protective cover with opposed drawstring openings.
LeVahn (US 4991593), teaches a flexible double opening drawstring bag for storing body organs.
Brown (US 3838758 A), teaches a double opening bag.
Corridon (US 3483907 A), teaches a mesh tote bag.
Scherba (US 2497325 A), teaches a double opening drawstring bag.
Spanel (US 1748087 A), teaches a double opening drawstring bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733